IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-43,847-09


IN RE THE HONORABLE PATRICK H. SIMMONS, JUDGE OF THE 77TH DISTRICT
                        COURT, Respondent


   ORDER TO SHOW CAUSE AND FILE RESPONSE IN EX PARTE GARDNER IN
         CAUSE NUMBER 13074-A-1 IN THE 77TH DISTRICT COURT
                       LIMESTONE COUNTY


       Per curiam. Yeary and Newell, JJ. concur.

                                            ORDER

       On March 21, 2018, this Court remanded Gardner’s habeas application and ordered

Respondent, the Honorable Patrick H. Simmons, to make findings of fact and conclusions of law

within 120 days from the date of the remand order. We also ordered the district clerk to immediately

forward to us the findings and conclusions and the record developed on remand. On January 9, 2019

and March 14, 2019, this Court reminded Respondent by letter that we had not received his findings

and conclusions and the record developed on remand. As of today, we have not received a response

from Respondent.

       Therefore, Respondent shall show cause why he should not be held in contempt and punished
by this Court for failing to comply with this Court’s March 21, 2018 remand order. Within thirty

days from the date of this order, Respondent shall state by sworn affidavit(s) why he should not be

held in contempt and punished.

       The Clerk of this Court shall issue a Notice to Show Cause and File Response that will

accompany this order.



Filed: April 1, 2020
Do not publish